UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1103


MARK MIXON,

                  Plaintiff – Appellant,

             v.

TYRRELL COUNTY PUBLIC SCHOOLS,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    Malcolm J.
Howard, Senior District Judge. (2:07-cv-00031-H)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Mixon, Appellant Pro Se.        Curtis Hudson Allen, III,
THARRINGTON & SMITH, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark    Mixon     appeals          the   district     court’s     order

dismissing     his    complaint         without    prejudice     for   insufficient

service of process.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Mixon v. Tyrrell County Public Schools,

No. 2:07-cv-00031-H (E.D. Va. Dec. 23, 2008).                    We dispense with

oral   argument      because      the    facts    and   legal    contentions     are

adequately    presented      in    the     materials    before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                            2